*712Opinión concurrente del
Juez Asociado Señor Hernández Denton.
Estamos conformes con el criterio mayoritario de este Tribunal en que el contráto suscrito el 1ro de diciembre de 1993 entre el entonces Alcalde de San Juan, Héctor L. Acevedo Pérez, y el Departamento de Servicios Sociales reque-ría la aprobación previa de la Asamblea Municipal de San Juan. También estamos conformes con la conclusión de que a la luz de las circunstancias del presente caso, el ex Al-calde municipal Acevedo Pérez no debe ser encontrado in-curso en desacato por haber otorgado el aludido contrato sin la intervención de la Asamblea Municipal. Sin embargo, estimamos oportuno expresarnos en torno al al-cance de la obligación estatutaria que contiene el Art. 14.002 de la Ley de Municipios Autónomos del Estado Li-bre Asociado de Puerto Rico de 1991 (21 L.P.R.A. see. 4652).
I
Nuestra lectura de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, Ley Núm. 81 de 30 de agosto de 1991 (21 L.P.R.A. see. 4001 et seq.) nos convence de que el requisito de aprobación previa por parte de la Asamblea Municipal, establecido en el Art. 14.002 de dicha ley, supra, no se limita solamente a los contratos en los cuales se provee para la utilización de fon-dos públicos municipales. Sin embargo, consideramos que no se requiere aprobación previa de la Asamblea Municipal en todos los contratos que otorga un alcalde.
El Art. 14.002 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, supra, men-*713dona claramente los contratos a los cuales aplica específi-camente este requisito:
El municipio podrá contratar con cualquier agencia del go-bierno central o del gobierno federal para realizar por su propia administración o mediante contrato cualquier estudio, trabajo, obras o mejoras públicas de cualquier agencia pública del go-bierno central o del gobierno federal o para que las agencias del gobierno central o del gobierno municipal desarrollen o lleven a cabo para el municipio cualquier estudio, trabajo, obra o mejora pública municipal. Asimismo, podrá otorgar contratos con dichas agencias y con cualquier otro municipio para el desarrollo, administración y operación en forma conjunta, coordinada o de-legada de facilidades para la prestación de servicios al ciudadano.
También, cualquier municipio podrá contratar con otros mu-nicipios para realizar conjuntamente cualquier estudio, trabajo o actividad y desarrollar cualquier proyecto, programa, obra o mejora pública, o cumplir con cualquier función o actividad au-torizada por ley, o para adquirir conjuntamente servicios, ase-soramiento, propiedad o suministros o prestarse cualesquiera otros servicios en común.
Todo contrato que se otorgue de acuerdo con esta sección de-berá cumplir con lo siguiente:
(a) Ser aprobado mediante resolución al efecto por la Asam-blea de cada municipio que sea parte del contrato. Los contra-tos con agencias públicas serán aprobados por el jefe ejecutivo u oficial de mayor jerarquía de la misma, con sujeción a las dis-posiciones de ley que le sean de aplicación. Cuando el contrato implique un compromiso u obligación de transferir al municipio o invertir una cantidad mayor a la aprobada en el presupuesto de la agencia para la realización o ejecución de la actividad objeto del contrato, será necesaria la aprobación del Goberna-dor de Puerto Rico. (Enfasis suplido.)
De esta forma, se exige la aprobación previa de la Asam-blea Municipal cuando: (1) el municipio se obliga a realizar por sí mismo o por contratación cualquier estudio, trabajo, obras o mejoras públicas para cualquier agencia pública del Gobierno central o del Gobierno federal; (2) tales agen-cias se obligan a realizar cualquier estudio, trabajo, obra o mejora pública para el municipio; (3) el municipio coordina con otro municipio o con las mencionadas agencias el desa-*714rrollo, administración y operación de facilidades para pres-tar servicios al ciudadano; o (4) uno o más municipios con-tratan para prestarse servicios entre sí.(1)
Según surge de lo anterior, el Art. 14.002 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, supra, aplica en circunstancias en que la contratación ocurre entre municipios o entre éstos y agencias del Gobierno central, o del Gobierno federal. Es-tos acuerdos representan tan sólo una parte de los contra-tos que generalmente tienen que suscribir los alcaldes en representación de sus municipios. De hecho, la Ley de Mu-nicipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 expresamente faculta a los alcaldes a “[c]ontratar los servicios profesionales, técnicos y consulti-vos necesarios, convenientes o útiles para la ejecución de sus funciones, deberes y facultades y para la gestión de los asuntos y actividades de competencia o jurisdicción municipal”, incluidos contratos contingentes. 21 L.P.R.A. see. 4109(r). Este tipo de contratación podría quedar al margen de la obligación contenida en el Art. 14.002 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, supra.
Por ende, nuestra posición en el presente caso excluye una interpretación que tenga el efecto de ampliar el al-cance de la disposición estatutaria hoy en controversia, de forma tal que se restrinja la facultad del Alcalde de efec-tuar contrataciones y debilite gravemente él Poder Ejecu-tivo en los municipios.

 Por otro lado, la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 también requiere la aprobación previa de la Asamblea Municipal cuando el Alcalde se propone tramitar todo lo relacionado con la contratación de empréstitos municipales. 21 L.P.R.A. sec. 4109(i).